Citation Nr: 1531808	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a right hip condition. 

2. Entitlement to service connection for a right leg condition. 

3. Entitlement to service connection for burned right hip. 

4. Entitlement to service connection for burned right leg.  

5. Entitlement to service connection for a right arm condition. 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to December 1969.

These matters came before the Board of Veterans' Appeals (Board) on appeal of two separate rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2011, the RO issued a decision that denied the Veteran's claims of service connection for a right hip condition, right leg condition, burned right hip and right leg. The Veteran filed a timely notice of disagreement (NOD) and substantive appeal (VA Form 9), and the claims are properly before the Board for appellate review. 

Subsequently, in April 2014, the RO issued a separate rating decision denying the Veteran's claim of service connection for a right arm condition. In a July 2014 correspondence, the Veteran intimated disagreement with the RO's decision regarding, among other claim, his claim for service connection for his right arm. The Board finds that this correspondence to constitute a NOD with regards to the RO's April 2014 rating decision. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for a right arm condition, right hip condition, and right leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. For the entire claims period, the preponderance of the evidence is against the finding that the Veteran suffers from a currently diagnosed condition of burns/scars, or residuals thereof, on his right hip. 

2. For the entire claims period, the preponderance of the evidence is against the finding that the Veteran suffers from a currently diagnosed condition of burns/scars, or residuals thereof, on his right leg. 


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a burned right hip have not been met. 38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2014).

2. The criteria to establish service connection for a burned right leg have not been met. 38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the elements to show entitlement to service connection for a claimed disability and informed her of her and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). VA, however, is not required to provide a medical examination or obtain a medical opinion for every claimed issue to decide the claim. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case. Id. at 83. Since the Veteran has not shown to suffer from a current disorder/disability, of indications of such, he has failed to produce any evidence to support any factors listed above, therefore, a medical examination is not warranted.

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.

Service Connection - Burned Right Hip/Leg 

The Veteran contends that he suffers from burns and scars from an incident he experience during his active military service. Specifically, the Veteran has contended that during his service in Germany, he was hit by a high intensity radar beam and that his right side, to include his right hip and leg, were burned "from the inside". A review of evidence of record, however, reveals no evidence or records of such an incident in service, nor a current disability regarding burns on his right leg or hip. The Board, therefore, finds that the preponderance of the evidence is against a finding of a current diagnosis of any condition relating to burns or scars to the Veteran's right hip or leg, due to any incident during his active military service. Consequently, the Veteran's claim for service connection must be denied. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The threshold question that must be addressed is whether the Veteran has the current disorder he has claimed, within the meaning of the law, for which service connection is sought. In the absence of proof of a present disability, as noted above, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A close review of the Veteran's service treatment records (STRs) and his post-service medical treatment records reveal no diagnosis of any condition relating to burns or scars to his right hip or right leg. STR's reveal no medical incidents in service regarding burns to the claimed body parts, and a review of his personnel records during service reveals no incidents of the Veteran being hit by a radar beam. Post-service medical records, to include private medical records from the Mayo Clinic, demonstrates no diagnoses or reports of manifestations/symptoms related to burns/scars on the claimed body parts. The Board notes that such medical records are fairly comprehensive in treatment of the Veteran's right arm/shoulder and hip/leg conditions, to include his clear cell chondrosarcoma; but a diagnosis or even mention of burns or scars remain elusive in such records. 

In fact, a review of the lay statements of record reveals no competent assertions of a current condition, or even reports of symptomology that would demonstrate a manifestation of these claimed conditions by the Veteran. Indeed, nearly all of the Veteran's assertions relate to his right hip replacement in 1980, and residuals thereof, with complaints of symptoms such as pain and an inability to stand/walk for long period of time. However, he fails to provide any evidence of a current condition related to burns or scars, nor any medical evidence of a diagnosed condition. 

Therefore, in the absence of competent evidence, the threshold requirement for substantiating his claim of service connection is not met. Consequently, as the preponderance of evidence is against the finding of a current disability of a burned right hip or right leg, the doctrine of giving the Veteran the benefit-of-the-doubt is inapplicable, and the Veteran's claim of service connection for these issues must be denied. See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)
 

ORDER

Entitlement to service connection for a burned right hip is denied. 

Entitlement to service connection for a burned right leg is denied. 


REMAND


The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board notes that in 1980, the Veteran underwent a right hip replacement as a result of a diagnosis of clear cell chondrosarcoma (bone cancer). Since that time, the Veteran has claimed that his right hip affected his ability to walk or stand for long periods of time, as well as caused him pain. The Veteran has continuously asserted that his clear cell chondrosarcoma was the result of his in service exposure to a high intensity radar beam. He specifically asserts an instance where a negligent solider accidently fired a high acquisition pulse radar at him. It is the Veteran's contention that that exposure, of which he contends as radiation exposure, caused his eventual development of clear cell chondrosarcoma. 

The Board finds that additional development is necessary before the Board can properly adjudicate this claim on the merits. Specifically, the Board finds that a VA Compensation & Pension (C&P) examination is necessary to determine the nature and etiology of the Veteran's claimed condition. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). As noted above, VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon at 79. VA, however, is not required to provide an examination for every claimed issue to decide the claim. Under McLendon, an examination is required only when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case. Id. at 83. 

The Board finds that the McLendon factors have been fulfilled to require the VA to afford the Veteran with a C&P medical examination either regards to his claim of service connection for a right hip and right leg conditions. The Board notes that he has a current disability, and lay evidence of record asserts a competent basis for his in-service injury. While admittedly, both STR's and personnel records fail to show any in-service incidents, the Board finds that the Veteran is both competent and credible to attest to the circumstances of his injuries during service. Additionally, the Board notes that the Veteran's military occupational specialty (MOS) was hawk-missile-crewman, his personnel file indicates that he worked extensively operating and maintaining such equipment, which includes a radar for tracking. 

The Board also finds that the evidence of record also shows a potential/plausible relationship between the Veteran claims in-service incident, and his potential radiation exposure, and his resulting hip condition. Specifically, the Veteran has provided ample medical publications and articles regarding exposure and development of cancer, as well as his own lay statements. While the Veteran, nor the Board, is competent to speak to the etiology or relation between the claimed incident and his current disability to his right hip or right leg, the Board nonetheless finds that such assertion passes the low threshold under McLendon, to require the VA to request a medical examination/opinion. 20 Vet. App. 79 (2006). 

The Board notes that while there is no medical evidence regarding the Veteran's specific condition of record and his military service, the Board finds that when viewing the totality of the Veteran claim through a prism that gives the Veteran the benefit-of-the-doubt, such evidence of record rises to overcome the factors contemplated in McLendon. As such, the Board must remand the claims for a VA examination and/or medical opinion, before the Board can appropriately adjudicate the issues on the merits.

Additionally, the Board has determined that additional development is required as to the Veteran's claim for entitlement to service connection for a right arm/shoulder conditions. The Board notes that after the RO's April 2014 denial of this claim, the VA received a July 2014 correspondence that the Board interprets as a NOD to the previously denied claim for his right arm/shoulder. Therefore, the Board finds that the Veteran has filed a timely NOD for this issue. As the RO never issued a Statement of the Case (SOC) with regard to this issue, the Board is required to remand the issues to the RO for issuance of a SOC. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed right hip, leg and arm/shoulder conditions that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for a C&P examination with an appropriate VA physician to ascertain the nature and etiology of his right hip and leg conditions, to include residuals of clear cell chondrosarcoma, addressing whether the Veteran's disorder is related to, or was caused by his military service.

The examiner's attention is specifically called to the Veteran's lay assertions that the right side of his body was hit by a high intensity radar beam during service, and the potential radiation exposure he may have been exposed to as a result of that incident. The examiner is advised that the Board finds the Veteran's lay contentions of that incident to be credible as to the incident itself, but has not conceded radiation exposure or the amount; such is for the examiner to opine upon. 
	
a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims regarding his right hip and leg. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

6. Provide the Veteran and his representative a SOC addressing the issues of entitlement service connection for a right arm/shoulder condition. Include notice of the time limit within which an adequate substantive appeal must be filed in order to perfect an appeal of this issue. Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


